ACCEPTED
                                                                                        04-15-00097-CV
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                  11/12/2015 2:14:23 PM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK

                              NO. 04-15-00097-CV

                                                                      FILED IN
                                                               4th COURT OF APPEALS
                    IN THE COURT OF APPEALS                     SAN ANTONIO, TEXAS
           FOR THE FOURTH JUDICIAL DISTRICT                 OF 11/12/2015
                                                               TEXAS 2:14:23 PM
                         AT SAN ANTONIO                            KEITH E. HOTTLE
                                                                        Clerk



                               BRIAN McENERY,

                                    Appellant,

                                         v.

       CITY OF SAN ANTONIO AND CHIEF CHARLES N. HOOD,

                                    Appellees.


        ON APPEAL FROM THE 285th JUDICIAL DISTRICT COURT
                     BEXAR COUNTY, TEXAS
                  TRIAL COURT NO. 2011-CI-06603
       THE HONORABLE JUDGE CATHLEEN STRYKER PRESIDING


           UNOPPOSED MOTION TO EXTEND TIME TO FILE
                  APPELLANT’S REPLY BRIEF

TO THE HONORABLE JUSTICES OF THE COURT:

      Under Texas Rules of Appellate Procedure 10.5(b)(1) and 38.6(d), Appellant

Brian McEnery, referred to as Appellant, respectfully moves the Court to extend the

time for filing Appellant’s Reply Brief. As good cause, Appellant respectfully shows

the Court the following:

1.    Appellees filed the Brief of Appellees on October 30, 2015.

                                     Page 1 of 5
2.     Under Texas Rule of Appellate Procedure 38.6(c), Appellant’s Reply Brief

is currently due on November 19, 2015.

3.    Appellant requests that the Court extend the time to file Appellant’s Reply

Brief twenty (20) days. A twenty (20) day extension would make Appellant’s Reply

Brief due on December 9, 2015.

4.    In support of the requested extension, Appellant would show that counsel for

Appellant, Ronald B. Prince and Floyd Steven Contreras, have commitments during

the initial briefing period that require their time and attention and interfere with

preparation of Appellant’s Reply Brief by the current deadline.

      These commitments include the following:

      Extensive research and preparation for hearing concerning a request for

abatement in Cause No. 2014-CI-03985, Irene Baldridge and Kathy Hill v. Art

Reyna, pending in the 285th Judicial District Court in Bexar County, Texas, with the

hearing set for November 13, 2015, before the 57th Civil District Court, the

Honorable Judge Antonia Arteaga presiding; and

      Extensive preparation for trial as new trial counsel in Cause No. 2014-CI-

03115, In the Matter of the Marriage of Eric. C. Mena and Marissa Ortiz Mena and

In the Interest of Miguel Carlos Mena, Ileana Isabel Mena, and Alejandro Andres

Mena, Children, pending in the 285th Judicial District Court in Bexar County, Texas,

with the trial set to continue on November 17, 2015, and November 18, 2015, and

                                     Page 2 of 5
expected to continue beyond those days, before the 131st Civil District Court, the

Honorable Judge John Gabriel presiding.

5.    This is Appellant’s first request for an extension of time to file Appellant’s

Reply Brief. Appellant seeks this extension not solely for delay, but so that justice

may be done.

6.    As reflected in the Certificate of Conference below, counsel for Appellees

indicated that she is unopposed to this motion, and counsel for Intervenor indicated

that he is unopposed to this motion.

                                       PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant Brian McEnery

respectfully requests that the Court grant a twenty (20) day extension of time to file

Appellant’s Reply Brief, extending the time to file Appellant’s Reply Brief until

December 9, 2015.

      Appellant further prays for such other relief to which he may be entitled.




                                       Page 3 of 5
                                       Respectfully submitted,

                                       PRINCE CONTRERAS PLLC
                                       417 San Pedro Avenue
                                       San Antonio, Texas 78212
                                       Tel: (210) 227-7821
                                       Fax: (210) 225-4469
                                       info@princecontreras.com
                                       ATTORNEYS FOR BRIAN McENERY

                                       _/s/ Floyd Steven Contreras_____________
                                       RONALD B. PRINCE
                                       State Bar No. 16329300
                                       ron@princecontreras.com
                                       FLOYD STEVEN CONTRERAS
                                       State Bar No. 24075339
                                       floyd@princecontreras.com


                      CERTIFICATE OF CONFERENCE

      I certify that I conferred with Jacqueline M. Stroh, counsel for Appellees, via

telephone on November 12, 2015, regarding Appellant’s Motion to Extend Time to

File Appellant’s Reply Brief. Ms. Stroh indicated that she is not opposed to our

request to extend time.

      I also certify that I conferred with Ricky J. Poole, counsel for Intervenor, via

email on November 11, 2015, regarding Appellant’s Motion to Extend Time to File

Appellant’s Reply Brief. Mr. Poole indicated that he is not opposed to our request to

extend time.

                                       _/s/ Floyd Steven Contreras_____________
                                       RONALD B. PRINCE
                                       FLOYD STEVEN CONTRERAS
                                     Page 4 of 5
                         CERTIFICATE OF SERVICE

      I certify that on the 12th day of November, 2015, a true and correct copy of

the foregoing Appellant’s Motion to Extend Time to File Appellant’s Reply Brief

was served on the following counsel of record electronically through the electronic

filing manager:

      Ms. Jacqueline M. Stroh
      THE LAW OFFICE OF JACQUELINE M. STROH, P.C.
      10101 Reunion Place, Suite 600
      San Antonio, Texas 78216
      Tel: (210) 477-7416
      Fax: (210) 477-7466
      jackie@strohappellate.com           Attorney for Appellees
      Ms. Deborah Lynne Klein
      OFFICE OF THE CITY ATTORNEY, LITIGATION DIVISION
      111 Soledad, 10th Floor
      San Antonio, Texas 78205
      Tel: (210) 207-8919
      Fax: (210) 207-4357
      deborah.klein@sanantonio.gov          Attorney for Appellees
      Mr. Mark Kosanovich
      FITPATRICK & KOSANOVICH, P.C.
      P.O. Box 831121
      San Antonio, Texas 78283-1121
      Tel: (210) 207-7259
      Fax: (210) 207-8997
      mark.kosanovich@sanantonio.gov                     Attorney for Appellees
      Mr. Ricky J. Poole
      LAW OFFICES OF RICKY J. POOLE
      The Forum Building
      8000 IH-10 West, Suite 600
      San Antonio, Texas 78230
      Tel: (210) 525-7988
      Fax: (210) 525-7987
      rpoole@alamocityattorney.com                       Attorney for Intervenor


                                      _/s/ Floyd Steven Contreras_____________
                                      RONALD B. PRINCE
                                      FLOYD STEVEN CONTRERAS

                                    Page 5 of 5